STATE OF HAWAI`I, Plaintiff-Appellee,
v.
ANTHONY KIM, Defendant-Appellant
No. 29958.
In the Intermediate Court of Appeals of Hawaii.
March 10, 2010.

ORDER DENYING THE MOTION FOR RECONSIDERATION
NAKAMURA, C.J., FOLEY and LEONARD, JJ.
Upon consideration of Defendant-Appellant Anthony Kim's Request for Corrections and to Acknowledge Request to File In Forma Pauperis Upon Return to Hawaii in March, which this court deems a motion for reconsideration of the January 28, 2010 order dismissing Appellant's appeal, the papers in support, and the records and files herein, it appears that: (1) on January 28, 2010, this court issued an order dismissing this appeal for non-payment of the filing fee; (2) on March 3, 2010, Appellant filed this request to set aside the dismissal; (3) pursuant to HRAP Rule 40, a motion for reconsideration may be filed only within ten days after the filing of the opinion, dispositional order, or ruling; and (4) the request to set aside the January 28, 2010 order dismissing the appeal is untimely. Therefore,
IT IS HEREBY ORDERED that the motion for reconsideration is denied.